PER CURIAM.
This is a petition for writ of certiorari to the circuit court to review an interlocutory order transferring petitioner’s suit against respondent to the civil court of record. Petitioner’s claim was for damages in excess of Ten Thousand Dollars arising out of the total destruction of petitioner’s property while being transported by respondent under a contract of carriage.
The trial judge, upon consideration of the pleadings and exhibits in the cause, determined that the petitioner’s damages were limited to not more than One Thousand Dollars, an amount below the jurisdiction of the circuit court and within the jurisdiction of the civil court of record. Pursuant to such determination the trial judge entered the order of transfer here under review.
We have carefully considered the record on appeal, briefs and arguments of counsel and have concluded that it was error to enter the order of transfer.
In determining the circuit court’s jurisdiction the test is the amount in good faith claimed or put in controversy when the action is commenced. We find nothing *843in the record showing that petitioner did not initially make her demand in good faith, although it may have developed on the trial of the cause that the amount recoverable was less than the jurisdictional limit of the circuit court. Tantillo v. Miliman, Fla.1956, 87 So.2d 413; Gannett v. King, Fla.App. 1959, 108 So.2d 299.
The petition for writ of certiorari is granted and the order is quashed with directions to reinstate the cause.